internal_revenue_service department of the treasury significant index no washington oc contact person telephone number in reference to dateop e ep a oct be in re this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the plan_year ending date this waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee retirement and income security act of erisa the amount of the waiver is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which the waiver has been granted the company and its subsidiaries located in the united_states and in the united kingdom design produce and sell lines of business that include and components worldwide there are three separate products for industrial and commercial uses processing equipment for industrial applications the company has experienced temporary substantial business hardship as evidenced by a declining demand in all product lines except partially due to declining export sales resulting from the financial crisis the company experienced negative net_income for the twelve months ending date and cash_flow problems have been making it difficult for the company to pay its suppliers within agreed-upon schedules additionally because the company's information systems were not compatible with the year 2k it has been necessary for the company to spend in excess of dollar_figure to install new y2k compatible systems additional expenditures will be required to provide additional training for employees and to enhance the new system to better serve business needs the company has taken a number of actions to effect recovery including increasing its market share and profitability of its of employees in businesses lowering material_costs through a centralized purchasing organization introducing lower cost designs and with the assistance of union leadership implementing lean manufacturing through improved shop productivity the company is deferring all discretionary capital expenditures except for implementation of new information ‘line of business reducing overhead and the number by - systems that are y2k compatible and reducing or eliminating expenses whenever possible in the company won a three-year contract with private industry and a five -year contract with the u s government to produce certain parts the above-named defined_benefit_plan experienced a funding deficiency for the plan_year ending date the company paid the excise_tax due under code sec_4971 on the funding deficiency for the plan_year ending date with a check dated date the ratio of plan assets to the present_value of benefits is approximately percent as of date your attention is called to sec_412 of the code which describes the consequences which could result in the event the plan is amended to increase benefits to change the rate_of_accrual of benefits or to change the rate of vesting while any portion of the waived_funding_deficiency for the plan remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information a copy of this letter should be furnished to the enrolled_actuary for the plan a copy of this letter is being sent to the district_office ep eo key sincerely yours waker d bpp martin l pippins acting chief actuarial branch 34y
